          Case 1:18-cv-02226-MWB Document 82 Filed 09/03/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    LOREN R. STAINS,                               No. 1:18-CV-02226

                 Plaintiff,                        (Chief Judge Brann)

         v.                                        (Magistrate Judge Arbuckle)

    BENJAMIN FRANTZ, et al.,

                 Defendants.

                                       ORDER

                                 SEPTEMBER 3, 2021

        Loren R. Stains filed a 42 U.S.C. § 1983 civil rights complaint, which he later

amended, alleging that numerous individuals violated his constitutional rights by

allegedly using excessive force during Stains’ arrest following a high-speed vehicle

pursuit.1 On August 16, 2021, Magistrate Judge William I. Arbuckle issued a Report

and Recommendation recommending that this Court grant in part and deny in part

Defendant Patrick Hinds’ motion for summary judgment.2 Specifically, Magistrate

Judge Arbuckle recommends that Stains’ request for declaratory judgment and his

claim for intentional infliction of emotional distress be dismissed, but his federal

claim for a violation of the Fourth Amendment and state claims for assault and




1
     Doc. 9.
2
     Doc. 79.
         Case 1:18-cv-02226-MWB Document 82 Filed 09/03/21 Page 2 of 3




battery be allowed to proceed, along with his request for punitive damages.3 No

timely objections have been filed to this Report and Recommendation.

       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.4 Regardless of whether objections

are made, district courts may accept, reject, or modify—in whole or in part—the

findings or recommendations made by the magistrate judge.5 Upon review of the

record, the Court finds no clear error in Magistrate Judge Arbuckle’s Report and

Recommendation, and therefore adopts that Report and Recommendation.

       The Court notes, however, that Stains’ conduct in this case strongly indicates

that he has abandoned this action. After Hinds filed his motion for summary

judgment, Magistrate Judge Arbuckle ordered that Stains file a response by October

28, 2020; ten months have now elapsed without a response from Stains.6 Indeed,

Stains has filed nothing with the Court since he submitted a motion to appoint

counsel on June 3, 2020—fifteen months ago.7 Stains is warned that, should he




3
    Id.
4
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that courts should in some manner review recommendations
    regardless of whether objections were filed).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
6
    Doc. 73. This was not the first time that Stains failed to file a response brief as directed by
    Magistrate Judge Arbuckle. Defendants previously filed a motion to compel Stains’ deposition,
    and Magistrate Judge Arbuckle ordered that Stains respond to that motion. Docs. 61, 64. Stains
    failed to file a response and, accordingly, Magistrate Judge Arbuckle deemed the motion
    unopposed. Doc. 65.
7
    Doc. 59.
                                                2
         Case 1:18-cv-02226-MWB Document 82 Filed 09/03/21 Page 3 of 3




persist in his failure to prosecute this case, the Court may deem this action abandoned

and dismiss it accordingly.8

       Consequently, IT IS HEREBY ORDERED that:

       1. Magistrate Judge William I. Arbuckle’s Report and Recommendation

           (Doc. 79) is ADOPTED;

       2. Hinds’ motion for summary judgment (Doc. 67) is GRANTED in part and

           DENIED in part: Stains’ request for declaratory judgment and claim of

           intentional infliction of emotional distress are DISMISSED, although

           Stains’ remaining claims against Hinds shall proceed; and

       3. A telephonic status conference call shall be scheduled by separate Order.



                                                  BY THE COURT:


                                                  s/ Matthew W. Brann
                                                  Matthew W. Brann
                                                  Chief United States District Judge




8
    See Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (setting forth
    factors that courts must consider before dismissing an action for failure to prosecute).
                                              3
